                                           FILED
                                        IN CLERK'S OFFICE
                                    US DISTRICT CCFURT E.D.N.Y.
UNITED STATES DISTRICT COURT        .    Qpj * -j 2nift ^
EASTERN DISTRICT OF NEW YORK                                *
                                X

ALPHONSO SYVILLE,                   BROOKLYN)tDTO0B'UBLICATION

                Plaintiff,                      MEMORANDUM & ORDER
                                                18-CV-1761 (KAM)(LB)
    -against-

CITY OF NEW YORK, BLAKE MICA
SHELTER, D.H.S.,

                  Defendants.
                                X



MATSUMOTO, United States District Judge:

          Plaintiff Alphonso Syville filed this pro se action on

March 16, 2018 alleging that the conditions at the Blake Avenue

Shelter in Brooklyn, New York, where he resides, violate federal

and state laws.     (See ECF No. 1, Complaint.)             By order dated

June 6, 2018, the court dismissed pro se plaintiff's complaint

and granted him 30 days to file an amended complaint curing any

deficiencies.     (ECF No. 45, Memorandum and Order.)             Plaintiff

failed to file an amended complaint within the allotted time.

On July 16, 2018, the court sua sponte granted plaintiff an

extension to file an amended complaint until August 3, 2018 and

warned plaintiff that failure to do so might result in dismissal

of this action with prejudice pursuant to Federal Rule of Civil

Procedure 41 for (1) failure to comply with court orders and (2)

failure to prosecute. To date, plaintiff has not filed an

amended complaint.     (ECF Entry dated 7/16/18.)
           The Second Circuit has identified five factors for the

court to assess when determining whether dismissal is proper;

whether ''(1) the duration of plaintiff's failure

to prosecute caused a delay of significant duration; (2)

plaintiff was given notice that further delay would result in

dismissal; (3) defendant was likely to be prejudiced by further

delay; (4) the need to alleviate court calendar congestion was

carefully balanced against plaintiff s right to an opportunity

for a day in court; and (5) [whether the court] adequately

assessed the efficacy of lesser actions."      United States ex rel.

Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir,

2004).   No single factor is dispositive.    Id.

           The court has considered the Drake factors and finds

that dismissal is proper in the instant action.     Accordingly,

the action is dismissed.      The Clerk of Court is respectfully

directed to enter judgment, serve plaintiff with a copy of his

order and the judgment, note service on the docket, and close

this case.


SO ORDERED.


                                              /s/
                                       Hon. Kiyo A. Matsumoto
                                       United States District Judge

Dated: October 12, 2018
         Brooklyn, New York
